ICJ_174_ICAOCouncil-IASTA_BHR-EGY-ARE_QAT_2018-07-25_ORD_01_NA_00_EN.txt.                              INTERNATIONAL COURT OF JUSTICE


                              REPORTS OF JUDGMENTS,
                           ADVISORY OPINIONS AND ORDERS


                   APPEAL RELATING TO THE JURISDICTION
                           OF THE ICAO COUNCIL
                        UNDER ARTICLE II, SECTION 2,
                        OF THE 1944 INTERNATIONAL
                     AIR SERVICES TRANSIT AGREEMENT
                                  (BAHRAIN, EGYPT
                         AND UNITED ARAB EMIRATES v. QATAR)


                                ORDER OF 25 JULY 2018




                                    2018
                             COUR INTERNATIONALE DE JUSTICE


                                RECUEIL DES ARRÊTS,
                         AVIS CONSULTATIFS ET ORDONNANCES


                     APPEL CONCERNANT LA COMPÉTENCE
                            DU CONSEIL DE L’OACI
                     EN VERTU DE L’ARTICLE II, SECTION 2,
                   DE L’ACCORD DE 1944 RELATIF AU TRANSIT
                   DES SERVICES AÉRIENS INTERNATIONAUX
                                 (BAHREÏN, ÉGYPTE
                          ET ÉMIRATS ARABES UNIS c. QATAR)


                           ORDONNANCE DU 25 JUILLET 2018




3 CIJ1148.indb 1                                              26/02/19 08:58

                                                  Official citation:
                     Appeal relating to the Jurisdiction of the ICAO Council under Article II,
                       Section 2, of the 1944 International Air Services Transit Agreement
                             (Bahrain, Egypt and United Arab Emirates v. Qatar),
                                Order of 25 July 2018, I.C.J. Reports 2018, p. 501




                                            Mode officiel de citation :
                 Appel concernant la compétence du conseil de l’OACI en vertu de l’article II,
               section 2, de l’accord de 1944 relatif au transit des services aériens internationaux
                                (Bahreïn, Egypte et Emirats arabes unis c. Qatar),
                            ­ordonnance du 25 juillet 2018, C.I.J. Recueil 2018, p. 501




                                                                                 1148
                                                                 Sales number
                   ISSN 0074-4441                                No de vente:
                   ISBN 978-92-1-157347-3




3 CIJ1148.indb 2                                                                                       26/02/19 08:58

                                                    25 JULY 2018

                                                         ORDER




                   APPEAL RELATING TO THE JURISDICTION
                           OF THE ICAO COUNCIL
                        UNDER ARTICLE II, SECTION 2,
                        OF THE 1944 INTERNATIONAL
                     AIR SERVICES TRANSIT AGREEMENT
                             (BAHRAIN, EGYPT
                    AND UNITED ARAB EMIRATES v. QATAR)




                     APPEL CONCERNANT LA COMPÉTENCE
                            DU CONSEIL DE L’OACI
                     EN VERTU DE L’ARTICLE II, SECTION 2,
                   DE L’ACCORD DE 1944 RELATIF AU TRANSIT
                   DES SERVICES AÉRIENS INTERNATIONAUX
                             (BAHREÏN, ÉGYPTE
                      ET ÉMIRATS ARABES UNIS c. QATAR)




                                                  25 JUILLET 2018

                                                   ORDONNANCE




3 CIJ1148.indb 3                                                    26/02/19 08:58

                    501 	




                                   INTERNATIONAL COURT OF JUSTICE


        2018
                                                    YEAR 2018
       25 July
     General List                                   25 July 2018
      No. 174

                        APPEAL RELATING TO THE JURISDICTION
                                OF THE ICAO COUNCIL
                             UNDER ARTICLE II, SECTION 2,
                             OF THE 1944 INTERNATIONAL
                          AIR SERVICES TRANSIT AGREEMENT

                                          (BAHRAIN, EGYPT
                                 AND UNITED ARAB EMIRATES v. QATAR)




                                                      ORDER


                        The President of the International Court of Justice,
                       Having regard to Article 48 of the Statute of the Court and to Arti-
                    cles 31, 44, 45, paragraph 1, and 48 of the Rules of Court,
                       Having regard to the Application filed in the Registry of the Court on
                    4 July 2018, instituting an appeal by the Kingdom of Bahrain, the
                    Arab Republic of Egypt and the United Arab Emirates from the decision
                    rendered by the Council of the International Civil Aviation Organization
                    on 29 June 2018 in proceedings commenced by the State of Qatar against
                    these States on 30 October 2017 pursuant to Article II, Section 2, of the
                    1944 International Air Services Transit Agreement;
                       Whereas a signed copy of the Application was communicated to the
                    State of Qatar on the day it was filed;
                       Whereas each Applicant State has appointed an Agent for the purposes
                    of the proceedings; whereas the Kingdom of Bahrain has appointed
                    H.E. Shaikh Fawaz bin Mohammed Al Khalifa, the Arab Republic of
                    Egypt has appointed H.E. Mr. Amgad Abdel Ghaffar and the United
                    Arab Emirates has appointed H.E. Mr. Saeed Ali Yousef Alnowais; and

                    4




3 CIJ1148.indb 4                                                                                26/02/19 08:58

                   502 	                 icao council (order 25 VII 18)

                   whereas the State of Qatar has appointed Dr. Mohammed Abdulaziz
                   Al‑Khulaifi as Agent;
                      Whereas, at a meeting held by the President of the Court with the
                   Agents of the Parties on 23 July 2018, pursuant to Article 31 of the Rules
                   of Court, the Applicants expressed the position that they wished to have
                   at their disposal a minimum period of six months for the preparation of
                   the Memorial; and whereas the Respondent indicated that it considered
                   that a maximum period of three months for the preparation of the Memo-
                   rial and Counter-­Memorial, respectively, was appropriate;
                      Taking into account the views of the Parties,
                       Fixes the following time‑limits for the filing of the written pleadings:

                     27 December 2018 for the Memorial of the Kingdom of Bahrain, the
                   Arab Republic of Egypt and the United Arab Emirates;
                     27 May 2019 for the Counter‑Memorial of the State of Qatar; and
                       Reserves the subsequent procedure for further decision.

                     Done in English and in French, the English text being authoritative, at
                   the Peace Palace, The Hague, this twenty-fifth day of July, two thousand
                   and eighteen, in five copies, one of which will be placed in the archives of
                   the Court and the others transmitted to the Governments of the King-
                   dom of Bahrain, the Arab Republic of Egypt and the United Arab Emir-
                   ates, and to the Government of the State of Qatar, respectively.

                                                        (Signed) Abdulqawi Ahmed Yusuf,
                                                                        President.
                                                            (Signed) Philippe Couvreur,
                                                                          Registrar.




                   5




3 CIJ1148.indb 6                                                                                   26/02/19 08:58

